Exhibit 10.3

 

WAIVER AND THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

 

This WAIVER AND THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (this “Third Amendment”)
is entered into effective as of February 27, 2018 by and among Sun BioPharma,
Inc., a Delaware corporation (the “Company”), and Scott Kellen (“Employee”).

 

WHEREAS, the Company and Employee are parties to that certain Employment
Agreement dated December 2, 2015, as amended September 12, 2016 and October 1,
2017 (the “Employment Agreement”); and

 

WHEREAS, the Company and Employee have agreed to amend certain provisions of the
Employment Agreement to, eliminate certain contingent compensation, as set forth
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

1.

Capitalized terms used in this Third Amendment, to the extent not otherwise
defined herein, shall have the same meaning as in the Employment Agreement.

 

2.

Employee hereby waives all right to future payment of the Reference Amount
pursuant to Section 3(a)(i) of the Employment Agreement, including any right to
receive any substitute equity award pursuant to Section 3(a)(iii) of the
Employment Agreement.

 

3.

As consideration for the foregoing, Company agrees to grant to Employee a
fully-exercisable, ten-year option to purchase up to 25,000 shares of Company
common stock at a per share price equal to fair market value (determined in
accordance with the applicable Company equity incentive plan) as of the grant
date.

 

4.

The Employment Agreement, as amended by this Third Amendment evidences the
entire agreement of the parties hereto with respect to the subject matter
thereof and hereof, and all prior oral discussions and writings have been taken
into account in preparing this Third Amendment.

 

5.

Except as specifically set forth herein, the Employment Agreement remains in
full force and effect.

 

6.

This Third Amendment may be executed in two or more counterparts, all of which
when taken together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party hereto and
delivered to the other party, it being understood that both parties hereto need
not sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

[Remainder of page intentionally left blank; signature page follows]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Third Amendment as of the
date first written above.

 

The Company:

 

SUN BIOPHARMA, INC.

 

By:  /s/ David B. Kaysen                                        

 

Name:David B. Kaysen                                           

 

Title:President and Chief Executive Officer          

 

Date: March 5, 2018                                    

 

 

 

 

Employee:

 

 

/s/ Scott Kellen                                                       

Scott Kellen

 

Date: March 5, 2018                                     

 

 

 

[Signature Page to Waiver and Third Amendment to Employment Agreement]

 

 